EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Jonathan Withrow on April 19, 2021.

The application has been amended as follows: 
	In Claim 1, ll.12-16, the phrase “an extension provided on the footplate and fixed to the footplate so as not to be movable with respect to the footplate during a surgical procedure, the extension extending away from the first cutting element having a maximum distance D1 measured upwardly from the apex of the first cutting element and a maximum distance D2 measured laterally from the first cutting element and perpendicular to D1,” has been changed to --an extension provided on the footplate and fixed to the footplate so as not to be movable with respect to the footplate during a surgical procedure, the extension extending away from the first cutting element having a maximum distance D1 measured upwardly from the apex of the first cutting element and a maximum distance D2 measured laterally from the first cutting element and perpendicular to D1, wherein the extension is configured to be connected with the footplate so as to be fixed to and not movable with respect to the footplate, wherein one or more slots are provided in one of the extension and the footplate, and one or more 
Claims 6-8 and 23-34 have been cancelled.
In Claim 9, ll. 1, the phrase “The rongeur of claim 8” has been changed to --The rongeur of claim 1--.
In Claim 16, a period is added to the end of the claim. 

Allowable Subject Matter
Claims 1-5 and 9-22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SI MING KU/Primary Examiner, Art Unit 3775